—In an action to recover damages *475for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Queens County (Dye, J.), dated July 12, 2002, which, upon a jury verdict in favor of the defendants and against them on the issue of liability, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
"The standard to be applied on a challenge to a jury verdict in favor of the defendant based on the weight of the evidence is whether the evidence preponderates so greatly in the plaintiffs favor that the verdict could not have been reached upon any fair interpretation of the evidence. In making that determination, great deference must be accorded to the fact-finding function of the jury” (Cicalese v Caruana, 274 AD2d 540, 540-541 [2000]). On the evidence presented, the jury reasonably could have reached its verdict that the defendants were not negligent based upon a fair interpretation of the evidence (see Malaty v North Ark. Wholesale Co., 305 AD2d 556 [2003]; Kinney v Taylor, 305 AD2d 466 [2003]; Nicastro v Park, 113 AD2d 129 [1985]).
The plaintiffs’ remaining contentions are without merit. Smith, J.P., Luciano, H. Miller and Adams, JJ., concur.